



Agreement and General Release


This Agreement and General Release (the “Agreement”) is effective as of the
latest date signed by Matthew J. Stillings (“Executive” or “you”) and Rexnord
Corporation, for itself and its direct and indirect subsidiaries, divisions,
related companies and affiliates (the “Company”). Executive and the Company are
each a “Party” and collectively, the “Parties.”


WHEREAS, Executive has been employed by the Company for a period of time; and


WHEREAS, the Company and Executive have agreed to terminate Executive’s
employment with the Company under the terms and conditions set forth below; and


WHEREAS, the Company has voluntarily agreed to provide to Executive severance
benefits pursuant to the Rexnord Corporation Executive Severance Plan effective
May 18, 2016, as amended (the “Executive Severance Plan”), as consideration for
Executive signing this Agreement (including the Supplemental Release attached as
Exhibit A hereto) and abiding by its terms; and


WHEREAS, the Company and Executive desire to resolve all matters between them
and facilitate a smooth transition based on a mutual understanding; and


WHEREAS, this Agreement was first provided to Executive on June 5, 2018 (the
“Delivery Date”); and


WHEREAS, this Agreement (including the Supplemental Release attached as Exhibit
A hereto), along with the Executive Severance Plan, the offer letter dated
August 31, 2016 between the Parties (the “Letter Agreement”) and any equity
award agreement between the Company and Executive under the Rexnord Corporation
Performance Incentive Plan (formerly known as the Rexnord Corporation 2012
Performance Incentive Plan) (the “Award Agreements”) (this Agreement, the
Executive Severance Plan, the Letter Agreement and the Award Agreements are,
collectively, the “Executive Agreements”) are intended to embody all of the
severance terms and conditions and shall constitute the complete agreement
between the Parties in this regard.


NOW THEREFORE, for consideration of the mutual promises contained in this
Agreement, the Parties hereby agree as follows:


1.
Effective as of June 30, 2018 (the “Termination Date”), Executive’s employment
with the Company will be terminated and Executive will resign from all offices,
directorships and fiduciary positions within the Company, its affiliates and
employee benefits plan. Such termination will be treated as a “Qualifying
Termination” as defined in the Executive Severance Plan.

2.
This Agreement is made in consideration of the Company’s payment to Executive of
the following severance benefits (the “Severance Benefits”):

a.
Severance Pay. Severance pay in the amount of $453,200.16 ("Severance Pay"). The
Severance Pay will be paid in equal bi-weekly payroll installments over a period
of twelve (12) months (the “Severance Period”), and will otherwise be as
provided for under the Executive Severance Plan. If, during the Severance
Period, Executive is rehired by the Company or offered the opportunity to work
with the Company at a comparable rate of compensation and without relocation,
including work as a consultant or placement through a staffing agency or other
third party, the Severance Period and the Severance Pay will be reduced to align
with the period for which Executive was unemployed or was without offer of work
with the Company, as the case may be.

b.
Continuation of Group Health, Dental and Vision Benefits. Subject to Executive’s
continued co-payment of premiums, Executive may continue participation for
twelve (12) months in the medical, dental and vision benefits under the
Company’s health benefits plan which covers Executive (and his or her eligible
dependents) upon the same terms and conditions (except for the requirement of
Executive’s continued employment) in effect for active employees of the Company
("Subsidized COBRA"). In the event Executive obtains other employment that
offers substantially similar or more favorable medical benefits, such
continuation of Subsidized COBRA coverage by the Company under this section
shall immediately cease. The continuation of health benefits under this section
shall reduce the period of coverage and count against Executive’s right to
healthcare continuation benefits under the Consolidated Omnibus Budget
Reconciliation Act of 1985, as amended ("COBRA"). The COBRA administrator will
notify you of your continued coverage rights.

c.
Outplacement Services. The Company will make available outplacement services for
a period of twelve (12) months.

d.
Other Benefits. All other regular Company benefits to which you are entitled
will be paid according to the specific plan provisions. Severance Pay will not
be used in the calculation of any other company-sponsored






--------------------------------------------------------------------------------





benefit, unless the plan governing the other company-sponsored benefit provides
otherwise. Notwithstanding any other provision to the contrary and for the
avoidance of doubt, Executive shall only be entitled to the above Severance
Benefits and shall not be entitled to additional severance benefits under
another plan of or arrangement with the Company.
3.
No Severance Benefits will be provided to Executive until the later of the
Termination Date or the seven (7) day Revocation Period (as defined in the
Supplemental Release) has expired, without revocation by Executive.

4.
Executive acknowledges that:

a.
the Severance Benefits are being paid to Executive in full settlement, accord
and satisfaction of any and all Claims (as defined herein) Executive has, or may
have, against the Company up to and including the Termination Date, as further
set forth in the Supplemental Release;

b.
the Severance Benefits are valuable and sufficient consideration for this
Agreement, which Executive otherwise would not be entitled to receive;

c.
except as provided in this Agreement, Executive has received all wages,
compensation, benefits, and other amounts to which Executive is entitled because
of Executive’s employment at Company;

d.
as of the effective date of this Agreement, Executive has not suffered any
on-the-job or work-related accident, injury, occupational disease, or
disability, whether temporary, permanent, partial or total, which Executive has
not previously reported to Company; and

e.
Executive has reported any possible violations of law or the Code of Business
Conduct and Ethics of which Executive is aware to Company prior to the effective
date of this Agreement, and Executive knows of no possible unreported violations
of law or the Code of Business Conduct and Ethics by Company.

5.
Executive agrees to provide a release and Supplemental Release as follows:



a.
Executive waives and releases all known and unknown claims for sums of money,
accounts, claims for attorneys’ fees, costs or expenses, causes of action,
demands, damages, obligations, promises, agreements, controversies, suits,
rights, losses, debts, or liabilities of any kind or character (“Claims”)
Executive has or may have against the Company or its predecessors, successors,
assigns, partners, joint ventures, employees, officers, directors, shareholders,
attorneys, representatives, insurers and agents (collectively, the “Released
Parties”) from the time of Executive’s initial contact with the Company to and
including the effective date of this Agreement, including, but not limited to,
all Claims related to or in any way arising out of Executive’s employment by the
Company, and/or any other occurrence through the effective date of this
Agreement. The Claims Executive is releasing and waiving include, but are not
limited to, any and all claims and causes of action that the Released Parties:



i.
violated any type of written or unwritten contract, labor contract, agreement,
understanding, policy, promise, covenant of any kind, including, but not limited
to, any covenant of good faith and fair dealing or any employment contract
between Executive and the Released Parties, and/or any statute, by-law, or
employee handbook;

ii.
discriminated against Executive on the basis of any characteristic or trait
protected under any law, including, but not limited to, race, color, sex,
national origin, ancestry, disability, religion, marital status, parental
status, citizenship, age (including, but not limited to, claims under the Age
Discrimination in Employment Act of 1967 (as amended)), source of income, union
activities, harassment, sexual harassment, sexual orientation, gender identity,
or entitlement to benefits, in violation of local, state or federal laws,
constitutions, regulations, ordinances or executive orders;

iii.
violated public policy or common law, including, but not limited to, claims for:
personal injury; invasion of privacy; retaliatory discharge; negligent hiring,
entrustment, training, retention or supervision; wanton and willful conduct;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to Executive or any member of Executive’s family;
whistle blowing; and/or promissory estoppel;

iv.
violated the Family Medical Leave Act or any similar local, state or federal law
governing individual or family medical leave;

v.
violated any local, state, federal or administrative statute, regulation,
ordinance, rule, policy, case law, or any common law theory of any kind; and






--------------------------------------------------------------------------------





vi.
violated the Americans with Disabilities Act, or any similar local, state or
federal law.

It is the intention of the Parties not to limit this release to claims arising
out of or in the scope of Executive’s employment by the Company and to make this
release as broad and as general as the law permits. Nothing in this Agreement
will be construed to constitute a waiver or release of any rights or claims by
Executive that cannot be released by law or to enforce the terms of this
Agreement, or any rights or claims that arise after the effective date or to
void, alter, modify, waive or release any rights, obligations or claims under
the Executive Agreements.
b.
Executive agrees that, in exchange for the consideration provided by the Company
in this Agreement, Executive will execute the supplemental release of claims
(the “Supplemental Release”) attached hereto as Exhibit A, which is expressly
incorporated herein by reference and shall be considered as part of this
Agreement. Executive further acknowledges and agrees that he shall not be
entitled or otherwise eligible to receive, and the Company shall be under no
obligation to provide Executive with and shall not provide Executive with, any
of the Severance Benefits described in this Agreement, unless and until
Executive executes and delivers to the Company the signed Supplemental Release.

6.
Executive acknowledges that he remains subject to the Executive Covenants set
forth in the Executive Severance Plan and the Letter Agreement and the
Restrictive Covenants set forth in the Award Agreements, including but not
limited to Executive’s obligations with respect to confidential information,
non-competition, non-solicitation of employees, non-solicitation of customers
and vendors, non-disparagement and any other obligations or restrictive
covenants, and expressly reaffirms his commitment to the obligations in the
Executive Agreements.

7.
The payment of the Severance Benefits to the Executive is being made solely in
consideration of this Agreement and shall not in any way be construed as an
admission by the Company of any wrongdoing or liability in connection with
Executive’s employment or termination of his employment with the Company. No
statement in this Agreement or payment made pursuant to this Agreement
constitutes, nor should it be deemed to constitute, an admission by the Company
of any violation of law or any wrongdoing whatsoever.

8.
Executive understands he has the right to consult with an attorney and has been
encouraged by the Company to consult with an attorney before agreeing to the
terms of this Agreement. To enable the Executive to obtain adequate advice
before he decides to sign this Agreement, the Company has agreed to give
Executive twenty-one (21) days from the Delivery Date to consult with counsel
and decide whether to sign this Agreement. Executive agrees that this twenty-one
(21) day consultation and decision period is adequate.

9.
Executive declares that the Company has made no promise to or agreement with
Executive not expressly set forth in the Executive Agreements related to the
subject matter therein. The Executive Agreements supersede and replace any and
all other agreements or understandings between the Company and Executive related
to the subject matter therein. This Agreement shall not be modified in any way
without the prior written agreement of Executive and the Company.

10.
Executive declares that he freely and willingly makes this Agreement and was not
forced in any manner to sign it. Executive further understands that if Executive
wishes to revoke this Agreement, he may revoke this Agreement by delivering
written notice of the revocation to the Company within seven (7) days from the
date Executive signs and delivers this Agreement to the Company. Executive
agrees that in order to make this revocation, Executive shall do so by hand
delivering, faxing or mailing notice to the Company at the following address:

Rexnord Corporation
511 Freshwater Way
Milwaukee, WI 53204
Attn:     General Counsel
Fax:     513-826-6690
11.
Executive agrees that Executive will not in any way communicate or discuss the
terms of this Agreement with any person other than his counsel, accountants and
tax preparers, and Immediate Family. “Immediate Family” is defined as parent,
spouse and children. Executive agrees to inform the above of the confidential
nature of this Agreement. Executive may disclose information about the Agreement
in response to a lawfully issued subpoena, summons or court order, provided,
however, that Executive shall provide a copy of such document to the Company as
soon as possible after receipt of same, to the extent it is legal for Executive
to do so, and shall withhold production of documents for as long as legally
possible to allow the Company to quash, appeal or seek a protective order.

12.
In the event Executive breaches the confidentiality provision or other
obligations in this Agreement, the Parties agree that the Company may present
this Agreement to a court of competent jurisdiction to obtain injunctive,
declaratory and/or monetary relief, including liquidated damages.






--------------------------------------------------------------------------------





13.
The Executive shall direct any bona fide requests for references or employment
verification to The Work Number (800) 367-5690, www.theworknumber.com.

14.
This Agreement is a contract made under the laws of the State of Wisconsin and
shall, for all purposes, be construed and enforced in accordance with said laws,
without regard to its conflict of law provisions. Executive submits to the
exclusive jurisdiction and venue of the Eastern District of Wisconsin federal
court or state courts located in Milwaukee County, Wisconsin and waives any
objection to such jurisdiction or venue, including any objection that Milwaukee
County, Wisconsin is an inconvenient forum.

15.
The rights and benefits under this Agreement are personal to Executive and such
rights and benefits shall not be subject to assignment, alteration or transfer,
except to the extent such rights and benefits are lawfully available to the
estate, trusts or beneficiaries of Executive upon death.

16.
This Agreement may be executed in counterparts, each of which will be deemed an
original document, with the same force and effect as if all signatures appeared
on one document. This Agreement also may be executed by facsimile or pdf
signature with a copy of the signed original provided to counsel for the Parties
by ordinary mail.

17.
In the event that any term, covenant or provision of this Agreement is held by a
court of competent jurisdiction to be invalid or against public policy, the
remaining provisions of this Agreement shall remain in full force and effect.
However, if any such invalid, illegal or unenforceable provision may be made
valid, legal or enforceable by modification thereof, then a court or other
entity construing this Agreement may interpret or modify it to ensure its
enforceability.  Should the general release language be null and void, at the
Company’s option, this Agreement may become null and void. 

18.
No waiver shall be implied by the Company’s failure to insist on performance of
any of the terms or conditions herein or to exercise any right, power, or
privilege granted to the Company hereby. No express waiver by the Company shall
be construed as waiving any breach hereunder or the performance of any of the
terms or conditions hereof not specified in the express waiver, and then only
for the time and to the extent stated therein. One or more waivers of any
covenant, term, or condition hereof shall not be construed as a waiver of a
subsequent breach of the same covenant, term, or condition.

19.
Notwithstanding anything to the contrary herein, nothing in the Executive
Agreements prohibits Executive from reporting possible violations of local,
state, foreign or federal law or regulation, or related facts, to any
governmental agency or entity or making other reports or disclosures that, in
each case, the Executive believes are protected under the whistleblower
provisions of local, state, foreign or federal law or regulation. Without
limitation, the Executive may report possible violations of law or regulation
and related facts to the U.S. Department of Justice, the Securities and Exchange
Commission, Congress, and any agency Inspector General. Executive does not need
the prior authorization of the Company (including, but not limited to, its law
department) to make any such reports or disclosures, and Executive does not need
to notify the Company that Executive has made such reports or disclosures Making
such reports or disclosures does not in any way have adverse consequences to
Executive under this Agreement.

20.
Executive declares that he has read this Agreement, which is comprised of ten
(10) pages (including Exhibit A) and that Executive fully understands all of its
terms, and knowingly and voluntarily gives and agrees to this Agreement.



[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties have executed this Agreement on the dates set
forth below.    


Executive
 
 
Rexnord Corporation
 
 
 
 
 
 
 
 
 
 
 
Signed:
/s/ Matthew J. Stillings
 
Signed:
/s/ George J. Powers
Printed Name:
Matthew J. Stillings
 
Printed Name:
George J. Powers
Date:
June 11, 2018
 
Title:
CHRO - Rexnord
 
 
 
Date:
June 11, 2018








--------------------------------------------------------------------------------











EXHIBIT A


SUPPLEMENTAL RELEASE


This Supplemental Release (the “Supplemental Release”) is entered into as of
this _____ day of ____________, 2018, by Matthew J. Stillings (“Executive” or
“you”) and Rexnord Corporation, for itself and its direct and indirect
subsidiaries, divisions, related companies and affiliates (the “Company”).
Executive and the Company are each a “Party” and collectively, the “Parties.”


WHEREAS, the Parties have entered into that Agreement and General Release dated
____________, 2018 (the “Agreement”), to which this Supplemental Release was
attached as an exhibit; and


WHEREAS, the execution and delivery of this Supplemental Release by Executive is
an integral part of and material inducement to Company entering into the
Agreement and that without such execution and delivery of this Supplemental
Release by Executive, Company would not have entered the Agreement; and


WHEREAS, capitalized terms used but not defined herein shall have the meanings
ascribed to them in the Agreement.


NOW THEREFORE, for consideration of the mutual promises contained in this
Supplemental Release and the Agreement, the Parties hereby agree as follows:


1.
Executive acknowledges that:

a.
the Severance Benefits are being paid to Executive in full settlement, accord
and satisfaction of any and all Claims Executive has, or may have, against the
Company up to and including the Termination Date;



b.
the Severance Benefits are valuable and sufficient consideration for this
Supplemental Release and the Agreement, which Executive otherwise would not be
entitled to receive;



c.
this Supplemental Release is expressly incorporated into and shall be considered
as part of the Agreement;



d.
except as provided in the Agreement, Executive has received all wages,
compensation, benefits, and other amounts to which Executive is entitled because
of Executive’s employment at Company;



e.
as of the Termination Date, Executive has not suffered any on-the-job or
work-related accident, injury, occupational disease, or disability, whether
temporary, permanent, partial or total, which Executive has not previously
reported to Company; and



f.
Executive has reported any possible violations of law or the Code of Business
Conduct and Ethics of which Executive is aware to Company as of the Termination
Date, and Executive knows of no possible unreported violations of law or the
Code of Business Conduct and Ethics by Company.



2.
Executive waives and releases all known and unknown Claims Executive has or may
have against the Released Parties from the time of Executive’s initial contact
with the Company to and including the Termination Date, including, but not
limited to, all Claims related to or in any way arising out of Executive’s
employment by the Company, and/or any other occurrence through the Termination
Date. The Claims Executive is releasing and waiving include, but are not limited
to, any and all claims and causes of action that the Released Parties:

a.
violated any type of written or unwritten contract, labor contract, agreement,
understanding, policy, promise, covenant of any kind, including, but not limited
to, any covenant of good faith and fair dealing or any employment contract
between Executive and the Released Parties, and/or any statute, by-law, or
employee handbook;

b.
discriminated against Executive on the basis of any characteristic or trait
protected under any law, including, but not limited to, race, color, sex,
national origin, ancestry, disability, religion, marital status, parental
status, citizenship, age (including, but not limited to, claims under the Age
Discrimination in Employment Act of 1967 (as amended)), source of income, union
activities, harassment, sexual harassment, sexual orientation, gender identity,
or entitlement to benefits, in violation of local, state or federal laws,
constitutions, regulations, ordinances or executive orders;






--------------------------------------------------------------------------------





c.
violated public policy or common law, including, but not limited to, claims for:
personal injury; invasion of privacy; retaliatory discharge; negligent hiring,
entrustment, training, retention or supervision; wanton and willful conduct;
defamation; intentional or negligent infliction of emotional distress and/or
mental anguish; intentional interference with contract; negligence; detrimental
reliance; loss of consortium to Executive or any member of Executive’s family;
whistle blowing; and/or promissory estoppel;

d.
violated the Family Medical Leave Act or any similar local, state or federal law
governing individual or family medical leave;

e.
violated any local, state, federal or administrative statute, regulation,
ordinance, rule, policy, case law, or any common law theory of any kind; and

f.
violated the Americans with Disabilities Act, or any similar local, state or
federal law.



It is the intention of the Parties not to limit this release to claims arising
out of or in the scope of Executive’s employment by the Company and to make this
release as broad and as general as the law permits. Nothing in this Supplemental
Release will be construed to constitute a waiver or release of any rights or
claims by Executive that cannot be released by law or to enforce the terms of
this Supplemental Release or the Agreement, or any rights or claims that arise
after the Termination Date or to void, alter, modify, waive or release any
rights, obligations or claims under the Executive Agreements.


3.
Executive declares that he freely and willingly makes this Supplemental Release
and was not forced in any manner to sign it. Executive further understands that
if Executive wishes to revoke this Supplemental Release, he may revoke this
Supplemental Release by delivering written notice of the revocation to the
Company within seven (7) days from the date Executive signs and delivers this
Supplemental Release to the Company (referred to herein as the “Revocation
Period”). Executive agrees that in order to make this revocation, Executive
shall do so by hand delivering, faxing or mailing notice to the Company at the
following address:



Rexnord Corporation
511 Freshwater Way
Milwaukee, WI 53204
Attn:     General Counsel
Fax:     513-826-6690
4.
Executive expressly acknowledges and reaffirms Executive’s understanding of and
obligations under the Executive Agreements.



[SIGNATURE PAGE FOLLOWS]





--------------------------------------------------------------------------------









IN WITNESS WHEREOF, the Parties have executed this Supplemental Release on the
dates set forth below.
    
Executive
 
 
Rexnord Corporation
 
 
 
 
 
 
 
 
 
 
 
Signed:
 
 
Signed:
 
Printed Name:
 
 
Printed Name:
 
Date:
 
 
Title:
 
 
 
 
Date:
 






